DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 01/08/2021.
2.	Claim 1 has been amended; claims 11-16 have been withdrawn.
3.	Claims 1-16 are currently pending, and claims 1-10 have been examined.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
5.	The applicant’s election without traverse of invention I, claims 1-10, by a telephone call, is acknowledged. 

Response to Arguments/Remarks
6.	35 U.S.C. § 112:
Regarding the 35 U.S.C. § 112 rejection that the manner of associating ordered segments of the block within respective computing nodes is unclear, the examiner agrees with the applicant’s arguments. The 112 rejection has been withdrawn in this aspect.
Regarding the 35 U.S.C. § 112 rejection whether the respective computing nodes are the same set of computing nodes recited previously, the applicant respective computing nodes.” By broadest reasonable interpretation, the “respective computing nodes” could be any computing nodes other than the computing nodes among the set of computing nodes. So that it is unclear whether the “respective computing nodes” are the same or part of the set of computing nodes, or any other computing nodes. The examiner has suggested amending the limitation to “for a given block to be added to the blockchain, associating ordered segments of the block within respective computing nodes among the set of computing nodes,” to make it clear.
Regarding the 35 U.S.C. § 112 rejection about the “cryptographic key material” phrase, the applicant has amended the claim. The amended claim has overcome this rejection, and the 35 U.S.C. § 112 rejection has been withdrawn in this aspect.

7.	35 U.S.C. § 101:
Regarding the 35 U.S.C. § 101 rejection, the applicant’s arguments have been fully considered, but are not persuasive. The applicant asserts that the examiner has misinterpreted a single phrase (the “chain of trust”) as necessarily being directed to human activity, but the examiner has not.
With respect to Step 2A Prong 1 of 2019 Revised Patent Subject Matter Eligibility Guidance, viewed as a whole, the claims are directed to processing 
With respect to Step 2A Prong 2, the transaction process is implemented by using the additional elements, such as computing elements, computer nodes, secure environment, and blockchain. To use a computer to process transactions and add the transactions into a blockchain merely uses these identified elements as tools to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. The identified additional elements do not improve the functioning of a computer nor do they improve a technology or a technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application. First, using a private key to sign a transaction is one feature of blockchain and does not improve the functioning of a technology or a technical field. By broadest reasonable interpretation, the prior art does suggest that the private keys are stored securely in a computer system and used to sign the blockchain transactions. Second, a computing node with a trusted computing environment does not make a computer a particular machine. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Third, to store transactions on a blockchain by signing and/or hashing transactions merely uses 
With respect to Step 2B, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer or processor to automate and/or implement the abstract idea (see MPEP 2016.05(f)). Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing transactions. Therefore, the claims are not patent eligible.

8.	35 U.S.C. § 103:
Zinder, the primary reference, discloses configuring a set of computing elements to receive and process messages into a blockchain, wherein a transaction is associated with a message to be included in the blockchain, the computing elements organized as a set of computing nodes, wherein each of one or more of the computing nodes have associated therewith a trusted computing environment in which cryptographic key material is stored and used (see Fig. 1; paragraphs [0008]-[0009]; paragraphs [0013]-[0014]; and paragraphs [0053]-[0054]). Furthermore, Zinder discloses that secure digital provenance is provided for the information that is contained in the blockchain transaction because of the cryptographic immutability of the records contained in blockchain. Other information, which might be confidential in nature, is stored outside the blockchain thus securing information related to the blockchain transaction that is on the blockchain. So that the provenance and chain-of-custody information is 
Motylinski, the secondary reference, discloses wherein a segment of the block comprises a set of one or more transactions that are unique to the segment, based on broadest reasonable interpretation (see paragraphs [0004]-[0005]; Figs. 2-3; paragraphs [0064]-[0065]; and paragraphs [0073]-[0086]). 
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
respective computing nodes.” By broadest reasonable interpretation, the “respective computing nodes” could be any computing nodes other than the computing nodes among the set of computing nodes as those nodes recited in the limitation----- — “the computing elements organized as a set of computing nodes.”-- So that it is unclear whether the “respective computing nodes” are the same or part of the set of computing nodes, or any other computing nodes. The examiner has suggested amending the limitation to “for a given block to be added to the blockchain, associating ordered segments of the block within respective computing nodes among the set of computing nodes,” to make it clear.
	Claim 1 recites “wherein during processing of a given transaction, in a respective computing node.” It is unclear whether the “a respective computer node” is one of the set of computing nodes and/or respective computing nodes, or any computing node.
	The dependent claims 2-10 are rejected because they depend on the rejected independent claim.

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claim recite processing transactions. Specifically, the claims recites “  configuring…to receive and process messages, wherein a message is associated with a transaction…cryptographic key material is stored; for a given block to be added, associating ordered segments of the block, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment; and processing the block…using the ordered segments; wherein during processing of a given transaction cryptographic key material stored…is accessed and constructs a chain of trust,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claim involves a series of steps for receiving and processing transactions, which is a process as part of fundamental economic principles or practices. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claim, such as the use of computing elements, computing nodes, a blockchain, a trusted computing environment, and a secure hardware enclave, merely use a computer as a tool to perform an abstract idea. Specifically, the computing 
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using computing elements, computing nodes, a blockchain, a trusted computing environment, and a secure hardware enclave to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing transactions. As discussed above, taking the claim elements separately, the computing elements, the computing nodes, the blockchain, the trusted computing environment, and the secure hardware enclave perform the steps or functions of computing elements to receive and process the transaction requests, associating segments of block within nodes, processing the block, and using cryptographic key material to construct a transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing transactions. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-10 further describe the abstract idea of processing transactions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 1-2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER et al. (US 20170005804 A1) in view of MOTYLINSKI et al. (US 20200074424 A1), and further in view of Smith et al. (US 20180123804 A1).
Claim 1:
ZINDER et al. disclose the following:
a.	configuring a set of computing elements to receive and process messages into a blockchain, wherein a transaction is associated with a message to be included in the blockchain, the computing elements organized as a set of computing nodes, wherein each of one or more of the computing nodes has associated therewith a trusted computing environment in which cryptographic key material is stored. (See Fig. 1; paragraphs [0008]-[0009], “[a] transceiver is configured to receive electronic data messages [including a first electronic data message] that includes a digital resource issuance request that is a request to issue a new amount of the resource. When a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier [e.g., a blockchain address] to at least one 
b.	wherein during processing of a given transaction in a respective computing node, the cryptographic key material stored in a trusted computing environment is accessed and constructs a chain of trust. (See paragraphs [0008]-[0009]; paragraphs [0013]-[0014]; paragraphs [0043]-[0044]; paragraph [0075]; paragraph [0080]; Fig. 3A and paragraphs [0093]-[0101], “processor 608 identifies the participants that will be involved in the transaction. As part of this process, the processor 608 accesses participant storage 602 to verify the participants and retrieves unique identifier public, and/or private key information. 
ZINDER et al. do not explicitly disclose the following:
a trusted computing environment comprising a secure hardware enclave in which cryptographic key material is stored and accessed to construct a chain of trust.
for a given block to be added to the blockchain, associating ordered segments of the block within respective computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment; 
processing the block into the blockchain using the ordered segments.
However, MOTYLINSKI et al. disclose the following:
a.	for a given block to be added to the blockchain, associating ordered segments of the block within respective computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment. (See paragraphs [0004]-[0005]; Fig. 2; paragraphs [0064]-[0065], “[t]he transaction allocation unit 206 may employ any one of a number of possible 
b.	processing the block into the blockchain using the ordered segments. (See Fig.2; Fig. 3; paragraphs [0064]-[0065]; and paragraphs [0073]-[0086], “[i]f the UXTOs in the new block are unique, then in operation 308 the node allocates the transaction among the parallel processors.…Having allocated the transactions among the parallel processors, the method 300 then includes each of those processors independently validating the respective set of transactions it has been allocated, as indicated by operation 310. Once all the individual transactions have been verified as valid, then the node is able to accept the block as valid, as indicted by operation 312. Accepting or designating the block as valid may lead to additional functions based on the validity of the block, such as forwarding the valid block to one or more other peer nodes on the blockchain network.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER et al., to incorporate with the teachings of MOTYLINSKI et al., and to divide the transactions in a block to segments, so as to enable faster decisions on whether a block is valid or not.
The combination of ZINDER et al. and MOTYLINSKI et al. discloses the claimed invention but does not explicitly disclose a trusted computing environment comprising a secure hardware enclave in which cryptographic key material is stored and accessed to construct a chain of trust.
the trusted computing environment comprising a secure hardware enclave in which cryptographic key material is stored and access to construct a chain of trust. (See paragraph [0015], “[t]he system may provide a mobile software trusted execution environment, hardware TEE, or secure elements [secure storage] to facilitate secure operation”; paragraph [0135]; paragraph [0312], “[t]he SCM -Key private key may be securely stored on the SCM 120 in secure memory 220 or a Secure Element, including a secure hardware module such as a Secure Enclave or Hardware Security Module [HSM]”; paragraphs [0426]-[0427], “[t]he Device-Rights -Key private key may be securely stored in the secure memory 220 in the device 110 or in a Secure Element or equivalent hardware module, such as a Secure Enclave or Hardware Security Module [HSM]. The Device-Rights -Key private key may not be transmitted to other system components; on the other hand, the Device-Rights -Key public key may be securely transmitted to and stored by system components that utilize the Device-Rights-Key public key, such as the cloud 130….The Device-Rights-Key private key may be used by the device 110 to encrypt and/or sign messages the device 110 sends to the rights management system of the cloud 130 and may be used to decrypt and/or verify messages sent to the device from the rights management system of the cloud 130”; and paragraph [0421], “[t]he Cloud-Node-Cert in the illustrated embodiment is a certificate that has been signed by a private Root-Cert of the corresponding system 100. Accordingly, each Cloud-Node-Cert may form part of a chain of trust 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER et al. and MOTYLINSKI et al., to incorporate with the teachings of Smith et al., and to store cryptographic key material in a hardware enclave, so as to establish trusted execution environments (hardware or software), to detect operating system root access or compromise, and to construct a chain of trust.
Claim 1 recites “cryptographic key material stored in the trusted computing environment is accessed and constructs a chain of trust.” This recites the intended use of the cryptographic key material. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).

Claim 2:
ZINDER et al. in view of MOTYLINSKI et al. and Smith et al. disclose the limitations shown above.
ZINDER et al. further disclose wherein the given transaction is associated with a first transaction format that is uniquely associated with the blockchain, and wherein the given transaction is initiated upon receipt of a transaction request that is in a second transaction format distinct from the first transaction format. (See Figs. 3A-3C and paragraphs [0093]-[0100].)

Claim 5:
ZINDER et al. in view of MOTYLINSKI et al. and Smith et al. disclose the limitations shown above.
ZINDER et al. further disclose wherein the transaction request is received from an electronic wallet. (See paragraphs [0054]-[0056], and paragraph [0061].)
Claim 5 recites “wherein the transaction request is received from an electronic wallet.” This describes characteristics of the transaction request, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). 

Claim 6:
ZINDER et al. in view of MOTYLINSKI et al. and Smith et al. disclose the limitations shown above.
ZINDER et al. further disclose wherein the electronic wallet is associated with an edge server (i.e., digital asset repository computer or nodes of entities) in an overlay network (i.e. blockchain network). (See Fig. 1 and paragraphs [0039]-[0046], paragraphs [0054]-[0056], and paragraph [0061].)
Claim 6 recites “wherein the electronic wallet is associated with an edge server in an overlay network.” This describes characteristics of the electronic wallet, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)). 

Claim 7:
ZINDER et al. in view of MOTYLINSKI et al. and Smith et al. disclose the limitations shown above.
ZINDER et al. further disclose wherein the cryptographic key material is a private key. (See paragraph [0054].)
Claim 7 recites “wherein the cryptographic key material is a private key.” This describes characteristics of the cryptographic key material, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 8:
ZINDER et al. in view of MOTYLINSKI et al. and Smith et al. disclose the limitations shown above.

a.	wherein the cryptographic material is a private key having an associated public key. (See paragraph [0034].)
b.	the public key being used to lock an Unspent Transaction Output (UTXO) created by a transaction. (See paragraph [0012], paragraph [0046]; paragraph [0057]; paragraph [0062]; and paragraph [0083].)

Claim 10:
ZINDER et al. in view of MOTYLINSKI et al. and Smith et al. disclose the limitations shown above.
ZINDER et al. further disclose storing the given transaction in the blockchain. (See [0008]; paragraph [0088]; and paragraph [0101].)

15.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER et al. (US 20170005804 A1) in view of MOTYLINSKI et al. (US 20200074424 A1), and further in view of Smith et al. (US 20180123804 A1) and CHANDRASEKHAR et al. (US 20170357966 A1).
Claim 3:
ZINDER et al. in view of MOTYLINSKI et al. and Smith et al. disclose the limitations shown above.
None of ZINDER et al., MOTYLINSKI et al., and Smith et al. discloses wherein the second transaction format is an ISO 8583 transaction format, and the transaction request is an ISO 8583 transaction request.
wherein a transaction format is an ISO 8583 transaction format, and the transaction request is an ISO 8583 transaction request. (See Fig. 1; paragraph [0028]; paragraph [0044]; and paragraph [0056].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER et al., MOTYLINSKI et al., and Smith et al., to incorporate with the teachings of CHANDRASEKHAR et al., and to implement the transaction format and request with an ISO 8583 standard, so that the transaction messages may be data messages specially formatted pursuant to one or more standards governing the exchange of financial transaction messages.
Claim 3 recites “wherein a transaction format is an ISO 8583 transaction format, and the transaction request is an ISO 8583 transaction request.” This describes characteristics of the transaction request, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 

Claim 4:
ZINDER et al. in view of MOTYLINSKI et al., Smith et al., and CHANDRASEKHAR et al. disclose the limitations shown above.
	ZINDER et al. disclose wherein the chain of trust spans the transaction request, an associated blockchian transaction. (See paragraph [0008]; paragraph [0035]; and paragraphs [0093]-[0101]; and paragraph [0147].)
CHANDRASEKHAR et al. disclose an ISO 8538 transaction request, a blockchain receipt corresponding to the blockchain transaction, and an ISO 8538 transaction response. (See paragraph [0028]; paragraph [0044]; paragraph [0052]; and paragraphs [0056]-[0062].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER et al., MOTYLINSKI et al., and Smith et al., to incorporate with the teachings of CHANDRASEKHAR et al., and to implement the transaction format and request with an ISO 8583 standard, so that the transaction messages may be data messages specially formatted pursuant to one or more standards governing the exchange of financial transaction messages.
Claim 4 recites “wherein the chain of trust spans the ISO 8583 transaction request, an associated blockchain transaction, a blockchain receipt .

16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ZINDER et al. (US 20170005804 A1) in view of MOTYLINSKI et al. (US 20200074424 A1), and further in view of Smith et al. (US 20180123804 A1) and Wu et al. (US 20200134586 A1).
Claim 9:
ZINDER et al. in view of MOTYLINSKI et al., and Smith et al. disclose the limitations shown above.
a unique identifier is received from an electronic wallet together with an amount, wherein the private key is used to digitally sign data associated with the given transaction. (See paragraphs [0054]-[0057] and paragraphs [0093]-[0100].)
None of ZINDER et al., MOTYLINSKI et al., and Smith et al. discloses returning a resulting digital signature to the electronic wallet.
However, Wu et al. disclose returning a resulting digital signature to the sender. (See paragraph [0044].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ROENNOW et al., MOTYLINSKI et al., and Smith et al., to incorporate with the teachings of Wu et al., and to return the signed transaction to the electronic wallet, so that the signed transaction can be processed.

Conclusion
17.	The reference made of record and not relied upon is considered pertinent to the applicant’s disclosure. 
ROENNOW et al. (US 20200021446 A1) disclose that a decentralized domain name system processes the blockchain transactions.
Duan et al. (US 20190149600 A1) discloses dividing the blockchain transactions into multiple partitions.
Antonopoulos (“Mastering Bitcoin,” December 2014) discloses how cryptographic currencies work on a blockchain network.

18.	The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D./Examiner, Art Unit 3685 

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685